DETAILED ACTION
The communication dated 5/27/2021 has been entered and fully considered.
Claim 1 was amended. Claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 3/24/2021, with respect to claims 1-2, 6, 8-10, and 12-13 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-2, 6, 8-10, and 12-13 have been withdrawn.
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that Zhang does not describe nor depict all of the newly-claimed limitations, specifically “wherein the blower is arranged in the body”.
However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
Regarding claims 2, 6, and 8-13, Applicant further argues that if claim 1 is allowed, claims 2, 6, and 8-13 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Publication 2014/0373402 (henceforth referred to as Zhang).
As for claim 1, Zhang teaches an ironing head (paragraph [0061]; Fig. 5: part 202), equivalent to the claimed steamer head, comprising a body enclosing a steam distribution circuit and an air distribution circuit separated from one another, the steam distribution circuit comprising at least one steam inlet orifice configured to be connected to a steam generator and steam holes (paragraph [0061]; Fig. 5: part 207), equivalent to the claimed at least one steam outlet, for diffusing a stream of steam, the air distribution circuit comprising a fan (paragraph [0061]; Fig. 5: part 211), equivalent to the claimed blower, an air inlet orifice and air holes (paragraph [0061]; Fig. 5: part 208), equivalent to the claimed air outlet, for diffusing a stream of air, steam holes 207 and air holes 208 arranged at a same end of the body of ironing head 202 (paragraph [0061]; Fig. 5), wherein ironing head 202 comprises an adjustment door (paragraph [0062]; Fig. 6: part 218), equivalent to the claimed shut-off member, configured to be moved between a 
Zhang differs from the instant claims in failing to teach that fan 211 is arranged in the body. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 2, Zhang further teaches that adjustment door 218 is configured to close off air holes 208 in a steam-proof manner when adjustment door 218 is in the shut-off position (paragraph [0062]; Fig. 6).
As for claim 6, Zhang further teaches that the air distribution circuit comprises a heating device configured to heat the stream of air (paragraph [0061]; Fig. 5).
As for claim 8, Zhang further teaches that the air inlet orifice and air holes 208 are arranged at two opposite ends of the body of ironing head 202 (paragraph [0061]; Fig. 5).
As for claim 9, Zhang further teaches that adjustment door 218 is mounted such that adjustment door 218 is pivotable between the shut-off position and the open position (paragraph [0062]; Fig. 6).
As for claim 10
As for claim 11, Zhang differs from the instant claims in failing to teach that adjustment door 218 is a removable plug. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 12, Zhang further teaches that the body comprises a dividing partition separating the steam distribution circuit and the air distribution circuit from one another (paragraph [0061]; Fig. 5).
As for claim 13, Zhang teaches a steam ironing apparatus (paragraph [0061]; Fig. 5: part 200), equivalent to the claimed steam smoothing apparatus, comprising a mount (paragraph [0061]; Fig. 5: part 201), equivalent to the claimed base unit, provided with a steam generator and ironing head 202 (paragraph [0061]; Fig. 5).

Allowable Subject Matter
Claims 3-5 and 7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711